Citation Nr: 0001440	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-04 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for depression and 
anxiety as secondary to the service-connected Crohn's 
disease.

2.  Entitlement to an increased rating for Crohn's disease, 
currently evaluated as 30 percent disabling. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esquire


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from June 1986 to August 1986, 
and from May 1987 to January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for depression 
and anxiety as secondary to the service-connected Crohn's 
disease, denied a rating in excess of 30 percent for the 
service-connected Crohn's disease, and denied entitlement to 
a total disability rating based on individual 
unemployability.  

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability will be addressed in the Remand following the 
decision.  


FINDINGS OF FACT

1.  The veteran's claim that his depression and anxiety are 
related to his Crohn's disease was not accompanied by any 
medical evidence to support that allegation.

2.  The claim for service connection for depression and 
anxiety is not plausible.


CONCLUSION OF LAW

The veteran's claim of service connection for depression and 
anxiety as secondary to the service-connected Crohn's disease 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.310 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On the veteran's Report of Medical History prepared in 
conjunction with his separation examination in September 
1991, he responded "yes" to the question of whether he had 
depression or excessive worry.  He indicated that he had 
constant worry about his life while waiting for a discharge 
from the Army.  Service medical records show no other 
complaints of or findings of depression or anxiety.  

In November 1996, the veteran's representative, on behalf of 
the veteran, filed a claim for service connection for 
depression, anxiety, and pain, as secondary to the service-
connected Crohn's disease.

In a letter dated in May 1997, the RO requested that the 
veteran submit medical evidence in support of his contention 
that he had a psychiatric disorder that was directly due to 
and proximately the result of the service-connected Crohn's 
disease.  

Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from injury suffered or disease 
incurred in or aggravated during service.  38 U.S.C.A. §§ 
1110, 1131.  The law also provides that a disability which is 
proximately due to or the result of a service-connected 
disability shall be service-connected.  38 C.F.R. § 3.310.  
When service connection is thus established for a secondary 
condition, the secondary condition is considered part of the 
original condition.  Id.  Service connection may also be 
established when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 439 
(1995).

A claimant for benefits under a law administered by the VA 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The VA has the duty to assist a 
claimant in developing facts pertinent to the claim, if the 
claim is determined to be well grounded.  38 U.S.C.A. § 
5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim, 
as any such development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

As explained below, the Board finds that the veteran's claim 
for service connection for depression and anxiety as 
secondary to the service-connected Crohn's disease is not 
well grounded.  To sustain a well grounded claim, the veteran 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well grounded claim 
requirement of 38 U.S.C.A. § 5107(a ); Lathan v. Brown, 7 
Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King, supra.  

The veteran contends that he has depression and anxiety 
resulting from his service-connected Crohn's disease.  The 
threshold requirement that must be met in any claim of 
service connection is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1131, Caluza, supra.  Here, 
the veteran has not submitted any competent (medical) 
evidence that he has a depression or anxiety disorder.  
Therefore, he has failed to satisfy the threshold Caluza 
requirement for a well-grounded claim of service connection.  
Lay statements, such as the veteran's own assertions that he 
has a depression or anxiety disorder, are not competent 
evidence in this matter.  As a layperson, he does not have 
the expertise to establish a medical diagnosis.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Without medical evidence of a 
current disability, the claim of service connection for such 
disability is not well-grounded.  Caluza, supra.


ORDER

Entitlement to service connection for depression and anxiety 
as secondary to the service-connected Crohn's disease is 
denied.


REMAND

Turning to the veteran's claim for a TDIU, the veteran 
contends that he is unable to work due to his service-
connected Crohn's disease.  The Court held in Friscia v. 
Brown, 7 Vet. App. 294 (1995), that the Board has a "duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work."  The record 
reflects that VA examiner in 1997 did not provide such an 
opinion regarding the veteran's service-connected Crohn's 
disease.  Accordingly, an opinion on what effect the 
veteran's Crohn's disease has on his ability to work, with 
supporting rationale, should be obtained on remand.  

With regard to the service-connected Crohn's disease, the 
Board notes that it is unclear as to whether the VA examiner 
in 1997 reviewed the veteran's claims file in conjunction 
with the examination.  There are several treatment records in 
the veteran's claims folder, showing treatment and 
hospitalizations related to his Crohn's disease.  Fulfillment 
of the statutory duty to assist includes conducting a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
To that end, an appropriate VA examination should be 
scheduled to evaluate the current severity of the veteran's 
service-connected Crohn's disease.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide the name(s) and 
address(es) of all medical care providers 
(VA and private) who may have treated him 
for his Crohn's disease since June 1997.  
After obtaining any necessary releases, 
the RO should obtain copies of complete 
clinical records from the identified 
treatment sources, and associate them 
with the claims folder.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected Crohn's 
disease, and its impact on his industrial 
adaptability.  It is imperative that the 
examiner review the claims folder prior 
to the examination.  The examiner should 
comment on whether the veteran's Crohn's 
disease is moderately severe, severe, or 
pronounced, and comment on the frequency 
of the exacerbations of his Crohn's 
disease.  The examiner should also 
provide an opinion regarding the extent 
to which the veteran's service-connected 
disability impairs his ability to obtain 
and retain substantially gainful 
employment.  The examiner should provide 
supporting rationale for any opinions 
rendered.  

3.  Following the completion of all 
requested development, the RO should 
review the veteran's claims on the basis 
of all evidence of record and all 
applicable law and regulations.  If 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period for 
response thereto

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 



